Citation Nr: 1709697	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-26 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for ulcer (claimed as a stomach condition).

2.  Entitlement to service connection for a stomach condition.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from June 1968 to April 1970.  Among his decorations is the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied, inter alia, entitlement to service connection for a stomach condition and sleep apnea.

The Board notes that the Veteran's appeal was certified to the Board in April 2016.  In March 2017, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) granting a power of attorney in favor of the Disabled American Veterans.

Under 38 C.F.R. § 20.1304, an appellant is granted a period of 90 days following the mailing of notice that an appeal has been certified to the Board and the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which he may submit a request for a change in representation.  38 C.F.R. § 20.1304 (a) (2016).  The Board cannot accept a request for a change in representation after this 90 day period unless good cause is shown in a written motion to account for the delay in the submission of the request.  38 C.F.R. § 20.1304 (b) (2016).  In the present case, the Veteran has not submitted a motion to the Board requesting a change in his representative nor is there any explanation for the change in representation at this late date. 

Accordingly, the Board does not find good cause for the Veteran changing his representative at such a late date.  See Perez v. Shinseki, 25 Vet. App. 190 (2011) (Board did not err in denying claimant's request for change of representative, where request was submitted more than 90 days after his appeal was certified to the Board and no good cause was shown for the delay).  Consequently, the Board has not accepted the appointment of the new representative for purposes of the current appeal.  The request for a change in representation is referred to the RO upon completion of the Board's action on the pending appeal without action by the Board concerning the request.

The Board notes that the Veteran previously filed a claim for a stomach condition, which the RO characterized as a claim for "ulcer" and denied in an August 1973 rating decision (discussed in greater detail below).  Here, the Board has recharacterized the claim as one for a stomach condition in light of the Veteran's contentions and his descriptions of specific symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim).

The issues of entitlement to service connection for kidney cancer, to include as due to exposure to contaminated water at Camp Lejeune, and Hepatitis C have been raised by the Veteran in a December 2016 VA Form 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  These claims are currently being developed by the RO; therefore, the Board does not have jurisdiction over them. 

As is discussed below, the Board is reopening the previously denied "ulcer" claim.  The issues of entitlement to service connection for a stomach condition and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an August 1973 rating decision, the RO denied entitlement to service connection for ulcer (claimed as a stomach condition), finding that the Veteran's claim was "not shown by the evidence of record."  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision.

2.  Evidence received since the August 1973 rating decision relates to the basis for the prior denial.


CONCLUSIONS OF LAW

1.  The August 1973 rating decision that denied entitlement to service connection for ulcer (claimed as a stomach condition) is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  Evidence received since the August 1973 rating decision is new and material and the claim for service connection for ulcer (claimed as a stomach condition) is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).

In August 1973, the RO denied the Veteran's claim for a stomach condition, characterizing the claimed disability as "ulcer."  The Veteran was notified of this denial and did not submit a timely notice of disagreement.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the August 1973 rating decision, the evidence of record included the Veteran's service treatment records, including documentation of treatment in 1969 for gastroenteritis.  Also of record were post-service medical records showing treatment on multiple occasions for gastrointestinal symptoms.  The RO denied service connection, finding that the Veteran's service treatment records were "negative for claimed ulcer although veteran was worked-up and treated for gastroenteritis which was diagnosed as acute and probably viral."

Subsequent to the August 1973 rating decision, the Veteran submitted a claim in March 2008 as to his stomach condition.  To support his claim he submitted additional medical records and lay statements reflecting worsening gastrointestinal symptoms.  In January 2012, VA afforded him a General Examination which reflects a diagnosis of gastroesophageal reflux disease (GERD), which was noted as diagnosed in the "1970s."  The Veteran has contended, in a Statement in Support of Claim, received on June 9, 2008, that his gastrointestinal symptoms originally developed in service.  These contentions are presumed to be credible.  See Justus, 3 Vet. App. at 513.  In light of the Veteran's contentions of ongoing gastrointestinal distress since service, as well the VA General Examination report indicating onset of GERD in the 1970s, the Board finds that evidence submitted since the August 1973 rating decision, when considered with previous evidence of record, relates to a previously unestablished fact necessary to substantiate the claim.  As such, the evidence is new and material and warrants reopening of the claim.  See 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim for service connection for ulcer, claimed as a stomach condition, is granted.  


REMAND

The RO issued a Statement of the Case readjudicating the claims on appeal in August 2011.  Since that time, additional evidence has been added to the record, including a January 2012 VA General Examination report, VA outpatient notes, and the Veteran's lay statements.  There is, however, no waiver for this new evidence.  Without a written waiver of initial RO consideration of this additional pertinent evidence, the claims must be returned to the RO for readjudication and issuance of a Supplemental Statement of the Case.  See 38 C.F.R. §§ 19.37(a), 20.1304(c).

Additionally, the Board notes that the examiner who conducted the January 2012 General Examination, despite noting diagnoses of sleep apnea and GERD, did not provide opinions regarding whether these conditions were incurred in or aggravated during the Veteran's period of active service.  Consequently, new VA examinations are necessary in order to evaluate the nature and etiology of the claimed conditions.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or opinion, it must ensure that the examination or opinion is adequate).  On remand, the examiner/s should specifically discuss the Veteran's lay contentions pertaining to his claims, as well as all relevant service treatment records and post-service medical records (discussed in the remand directives below).

Finally, the Board notes that there are outstanding VA medical records which must be obtained.  A review of the claims file reveals an assortment of documents containing VA medical records, none of which appear to be comprehensive.  For example, there is one document containing VA treatment notes dating from February 16, 2006 through August 1, 2007 (received on May 9, 2008) and another containing records which appear to pertain only to the Veteran's renal mass (received on December 15, 2016).  There is also a Report of Hospitalization (with no accompanying treatment notes), ostensibly for kidney ablation, that was received on July 31, 2015, as well as a "Problem List" from the Birmingham VA Medical Center (VAMC).  A review of Virtual VA reveals CAPRI records from the Birmingham VAMC; however, these records only date from May 25, 2016 to December 7, 2016.  As the VA medical records in the claims file are incomplete, the Board finds that the RO should locate all VA medical records pertaining to the Veteran and associate them with the claims file.  See 38 U.S.C.A. § 5103A; Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records pertaining to the Veteran, to include records from the Birmingham VAMC and the Buffalo VA Hospital (a.k.a. Buffalo VAMC), and associate them with the claims file.

2.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant private medical records, to include records from Buffalo General Hospital, Meyer Memorial Hospital, and Deaconess Hospital.  See Record Requests dated April 11, 1973.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed stomach condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

After reviewing the entire claims file, the examiner should first clarify the Veteran's current gastrointestinal disorder/s.  The examiner should then opine as to whether it is at least as likely as not (50 percent probability or more) that any such disorder was incurred in or aggravated during service.

The examiner should specifically consider the November 1969 in-service hospital note and diagnosis of "acute gastroenteritis, probably viral"; April 1970 report of diarrhea and stomach cramping; May 1970 admission at Buffalo VA Hospital for abdominal pain with history of "questionable ulcer in gastric area"; July 1972 admission at Deaconess Hospital for gastritis; April 1973 treatment at Buffalo General Hospital for stomach pains; and August 1973 VA Examination Report with upper GI series.

Also consider the Veteran's lay reports that he was treated for a stomach condition during service; was diagnosed with ulcers at the Buffalo VA Hospital in the 1970s; and has had "burning, gnawing and severe pain" during the appeal period.  See, respectively, Statement in Support of Claim received June 9, 2008; Notice of Disagreement received November 27, 2009; VA Form 9 received September 28, 2011.

The examiner should include detailed rationales in support of all opinions provided.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

After reviewing the entire claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was incurred in or aggravated during service.

The examiner should specifically consider the Veteran's lay reports that while on active duty he suffered from "excessive daytime sleepiness, falling asleep when I should not," and that his wife informed him that he was "snoring loud and at times I was [choking] and having gasping spells."  See, respectively, Notice of Disagreement received November 27, 2009; VA Form 9 received September 28, 2011.

The examiner should include detailed rationales in support of all opinions provided.

5.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


